Fulton App. No. F-98-025. On review of order certifying a conflict. The court determines that a conflict exists; the parties are to brief the issue stated in the court of appeals’ Decision and Judgment Entry filed July 28,1999:
“Appellants, Tim and Suzanne Dennis, have filed a motion to certify our decision, Dennis v. Morgan (June 30, 1999), Fulton App. No. F-98-025, unreported, which followed our previous decision of Cubbon v. [Locker] (1982), 5 Ohio App.3d 200 [5 OBR 462, 450 N.E.2d 697], to the Supreme Court of Ohio as being in conflict with a decision of another Ohio court of appeals, i.e., Briggs v. MacSwain [1986], 31 Ohio App.3d 85 [31 OBR 126, 508 N.E.2d 1028],
“We have carefully reviewed Briggs and find that it is in conflict with our own as to the issue of whether, absent specific lease provisions imposing liability for continued rent payments, a landlord’s election to terminate a lease agreement, releases the tenant from liability for rent not yet due at the time of the eviction.”
Douglas and F.E. Sweeney, JJ., dissent.
Resnick, J., not participating.